TANNER, P. J.
The son of the claimants came to his death by falling down an elevator well. He worked upon the floor below where the accident occurred. He sometimes had occasion to go to the floor where the accident occurred, in the course of his employment, but the evidence does not show that he was there at that time in the course of his employment, although he might have been! But, irrespective of this question, he was undoubtedly killed because of skylarking with a fellow employee. Under the great weight of authority-such an accident, while it may have been in th course of his employment, did not arise out of his employment.
We are, therefore, obliged to deny the petition.